358 U.S. 305
79 S. Ct. 346
3 L. Ed. 2d 347
SECOND FEDERAL SAVINGS AND LOAN ASSOCIATION OF  CLEVELAND, appellant,v.Stanley J. BOWERS, Tax Commissioner of Ohio.
No. 537.
Supreme Court of the United States
January 19, 1959
Rehearing Denied March 2, 1959.

See 359 U.S. 932, 79 S. Ct. 605.
Mr. Robert G. Day, for appellant.
Messrs. William Saxbe, Atty. Gen. of Ohio and John M. Tobin, Asst. Atty. Gen., for appellee.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied. Opinion per curiam.


1
Mr. Justice HARLAN is of the opinion that probable jurisdiction should be noted.